DETAILED ACTION
Introduction
Claims 1-6, 9-11, 14, and 15 have been examined in this application. Claims 1, 9, and 11 are amended. Claims 4, 10, and 15 are as previously presented. Claims 2, 3, 5, 6, and 14 are original. Claims 7, 8, 12, 13, and 16 are cancelled. This is a final office action in response to the arguments and amendments filed 11/17/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Response to Arguments
Applicant’s arguments, filed 11/17/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-10 under the heading “Claims Rejections – 35 U.S.C. § 103”), the arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references US2016/0121862A1 (Richards et al.), and US2008/0091317A1 (Green) as well as the previously relied upon art of U.S. 4,852,906 A (Buma ‘906), and US2018/0079273A1 (Ito et al.).
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
In Claim 1, "and if an the understeering or the oversteering..." should instead read "and if the understeering or the oversteering..."
Claim 16 should be included and listed as cancelled in the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding Claims 1 and 9, the claims recite the limitation “if an the understeering or the oversteering of the vehicle is determined, the ECU is constructed and arranged to automatically open at least one reservoir valve and at least one of the air spring valves to direct the dry air from the reservoir to the associated air spring or return the dry air from the associated air spring to the reservoir…” (in Claim 1) or “if the understeering or the oversteering of the vehicle is detected, controlling to automatically open at least one of the air spring valves to increase air pressure in the associated air spring by receiving the dry air from the reservoir, or to decrease air pressure in the associated air spring by returning the dry air to the reservoir…” (in Claim 9). 
The disclosure as originally filed (see e.g. Claim 7 as originally filed or specification ¶0022) recites that the oversteering or understeering condition is used as a factor to establish entry thresholds, and that the entry thresholds are what are used to perform the automatic control of the valves to adjust air in the air springs. However, the disclosure does not appear to recite an aspect of the invention wherein the automatic control of the air spring valves is based on the oversteering or understeering condition itself being present, as is recited in the claims as presently amended. It is noted that the arguments (see p. 8) refer to specification ¶0027, however this paragraph merely recites a situation in which the vehicle is “unstable” and does not define the unstable condition as understeering or oversteering. Thus the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-6) or Claim 9 (for Claims 10, 11, 14, and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2016/0121862A1 (Richards et al.), further in view of Publication US2008/0091317A1 (Green).

Regarding Claim 1, Buma ‘906 discloses a vehicle system (see Figure 2, 1:45-63) comprising:
a suspension system supported by a frame (see Figure 2, 4:7-20, suspension components supported by a vehicle body) and including a plurality of pneumatic air springs, with one air spring being associated with each wheel of the vehicle (see Figure 2, 3, 2:42-65 air springs 2FL, 2FR, 2RL, 2RR), each (see Figure 3, 4:50-60, the CPU controlling the  individual air suspensions (dedicated valves for each spring air) which (4:7-28) adjust height), 
an air spring valve associated with each air spring (see Figure 3, 3:25-35, leveling valves 42, 44, 46, 48), 
a height sensor at each wheel and associated with each air spring (see Figure 2, 4:7-28, height sensors 80, 82, 84, 86), 
a reservoir (see Figure 3, 3:15-25, high pressure reserve tanks 28 and 32 forming a collective air reservoir) containing a source of dry air (see Figure 3, 3-25 air drier 14 remove moisture from the compressed air before going to the high pressure reserve tanks), 
at least one reservoir valve associated with the reservoir (see Figure 3, 3:15-25, high pressure reservoir valves 26, 30), 
 supply lines fluidly connecting the reservoir with the air spring valve of each air spring (see Figures 2, 3, the overall “air circuit” having line type connections between components including the reservoir tanks and air spring valves), the supply lines being constructed and arranged to exchange the dry air between the air springs and the reservoir in a closed-loop air system (see Figure 3, 3:54-62, the low pressure reserve tanks are connected to the discharge valves of the air springs and the suction side of the compressor, and it is “possible to construct the air circuit AC as a closed circuit without the check valve 78.”), 
a plurality of sensors constructed and arranged to obtain data (see Figure 4, 4:29-41 sensor input to CPU) relating to lateral acceleration (see 6:40-42, acceleration sensor 92 for lateral acceleration), lateral acceleration rate (see 6:40-42, sensor 92 detecting lateral acceleration, related to lateral acceleration rate by a time parameter), longitudinal acceleration (see 4:20-27, speed sensor 93 for speed data, related to longitudinal acceleration by a time parameter), vehicle speed (see 4:20-27, speed sensor 93), vehicle roll (see 6:40-42, acceleration sensor 92 for lateral acceleration which (7:52-55) is related to a characteristic of roll of the vehicle), steering wheel angle (see 4:20-22, steering angle sensor 90 for angle of steering wheel 88), and steering wheel angular rate (see 4:20-22, steering angle sensor 90 for angle, related to rate by a time parameter), and
an electronic control unit (ECU) having a processor circuit (see Figures 2, 4, 4:29-41, electronic control circuit with CPU), the ECU being constructed and arranged to receive signals from the height sensors and from the plurality of sensors (see 4:42-48),
wherein the ECU is constructed and arranged to control the at least one reservoir valve and control each air spring valve (see Figure 5B, 9:8-12, step 295, high pressure reservoir valves and leveling valves are actuated) to individually control a height of each air spring (see 9:8-12, the valves actuated according to times TCF, TCR, TDF, and TDR, which (8:31-9:2) are individually calculated for the desired height compensation from step 275), based on data obtained from the height sensor associated with each air spring (see Figure 5A, 6:20-25, based on initial signals from height sensors at step 205), and
wherein the ECU performs roll control to automatically open at least one reservoir valve and at least one of the air spring valves to direct the dry air from the reservoir to the associated air spring or return the dry air from the associated air spring to the reservoir (see 9:8-24, based on the “yes” responses at step 240 and 270, at step 295 the high pressure reservoir valve and leveling valves actuated to direct air from the reservoir to the air springs for the side of the vehicle on the outside. Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.) to respectively increase or decrease air pressure at the associated air spring (see 7:65-8:5, the air from high pressure reserve tanks supplying air to the chambers, i.e. the addition of air increasing pressure) so as to adjust a height thereof (see 9:32-40, Figure 9A-9E, the valve operation affecting vehicle height).


As above, Buma ‘906 discloses a sensor input circuit 112 (see e.g. Figure 4) obtaining data from a plurality of sensors.

Buma ‘906 does not explicitly recite the vehicle system comprising:
a plurality of sensors constructed and arranged to obtain data relating to yaw acceleration, yaw acceleration rate, and vehicle roll rate.

However Richards et al. teaches a vehicle system (see [0086]) comprising:
a plurality of sensors constructed and arranged to obtain data relating to yaw acceleration (see [0087] a gyroscopic sensors to detect yaw, related to yaw acceleration as a function of time), yaw acceleration rate (see [0087] a gyroscopic sensors to detect yaw, related to yaw acceleration rate as a function of time), and vehicle roll rate (see [0087] gyroscopic sensors to detect roll rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle system of Buma ‘906 to include a plurality of sensors for obtaining data related to additional parameters, as is taught by Richards et al., with the motivation of enhancing the robustness and flexibility of the vehicle and occupant comfort by using collected sensor data for additional purposes such as detecting and responding to terrain changes (see Richards et al. [0086, 0089, 0105]).


As above, Buma ‘906 discloses the roll control routine automatically opening at least one reservoir valve and at least one of the air spring valves to direct the dry air to the air spring or reservoir, to respectively increase or decrease air pressure at the associated air spring so as to adjust a height (see mapping above and 9:8-40, Figures 9A-9E) and discloses sensors providing data for steering angle and lateral acceleration (see 4:20-22, 6:40-42).

Buma ‘906 does not explicitly recite wherein the ECU is constructed and arranged to determine an understeering or an oversteering of the vehicle based on the signals from the plurality of sensors and, if an the understeering or the oversteering of the vehicle is determined, the ECU is constructed and arranged to automatically open at least one reservoir valve and at least one of the air spring valves… based on the understeering or the oversteering of the vehicle.

However Green teaches a vehicle system to activate roll control (see e.g. Figure 1, [0026]),
wherein the ECU (see [0014] control system implemented by ECU) is constructed and arranged to determine an understeering or an oversteering of the vehicle (see Figure 7, [0066-0068] determining of an understeer condition at 524 or oversteer at 528 ) based on the signals from the plurality of sensors (see Figure 7, [0062-0066], based on handwheel and lateral acceleration sensor signals, i.e. based on the overall pool of signals from sensors of the vehicle) and, if an the understeering or the oversteering of the vehicle is determined, the ECU is constructed and arranged to automatically perform roll control… based on the understeering or the oversteering of the vehicle (see Figure 7, [0067-0068], based on the oversteer or understeer condition, a roll control device is enabled either for the front or rear).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle system of Buma ‘906 (which performs roll control by automatically opening at least one reservoir and air spring valve to direct the air, change pressure, to adjust height) to additionally perform roll control in the front or rear for the case of an oversteering or understeering condition, as is taught by Green, resulting in the automatic opening at least one reservoir and air spring  with the motivation of further enhancing stability and safety of the vehicle by providing roll control even for lower lateral acceleration values (see Green [0018, 0065]). 

Regarding Claim 3, Buma ‘906 discloses the system of claim 1, wherein the ECU is part of the suspension system (see Figures 2, 4, electronic control circuit integrated as part of the suspension system as a whole).

Regarding Claim 4, Buma ‘906 discloses wherein the plurality of sensors include a steering wheel angle sensor (see 4:20-22, steering angle sensor 90 for angle of steering wheel 88), lateral acceleration sensor (see 4:22-23, acceleration sensor 92, for (6:40-41) lateral acceleration).

Buma ‘906 does not explicitly recite the system of claim 1, wherein the plurality of sensors include a steering wheel angular rate sensor, wheel speed sensors, and yaw, pitch and roll sensors.

However Richards et al. teaches the vehicle system as recited above,
wherein the plurality of sensors include a steering wheel angular rate sensor (see [0087] steering wheel speed), wheel speed sensors (see [0087] wheel speed sensors), and yaw, pitch and roll sensors (see [0087] gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate).
The motivation to combine Buma ‘906 and Richards et al. was provided above in the rejection of Claim 1.

Regarding Claim 5, Buma ‘906 discloses the system of claim 4, wherein the plurality of sensors is in communication with the ECU via a network bus (see 4:40-41, CPU connected to the sensor input circuit by common bus 116).

Regarding Claim 6, Buma ‘906 discloses the system of claim 1, further comprising a compressor constructed and arranged to maintain air pressure in the reservoir at a desired level (see Figure 3 and 3:4, compressor 10, and see 15:19-39, using the routine in Figure 8, the compressor motor 9 is operated to drive the compressor 10 if the pressure in the high pressure reserve tank is less than a predetermined pressure Pa).

Regarding Claim 9, Buma ‘906 discloses a method of dynamically stabilizing a vehicle (see Figures 5A-8 and 6:15-20 a control routine method including (Figure 5B) roll control during travel) having a suspension system including a plurality of pneumatic air springs, with one air spring being associated with each wheel of the vehicle (see Figure 2, 3, 2:42-65 air springs 2FL, 2FR, 2RL, 2RR), each air spring being independently adjustable in height (see Figure 3, 4:50-60, the CPU controlling the  individual air suspensions (dedicated valves for each spring air) which (4:7-28) adjust height); a height sensor at each wheel and associated with each air spring (see Figure 2, 4:7-28, height sensors 80, 82, 84, 86), an air spring valve associated with each air spring (see Figure 3, 3:25-35, leveling valves 42, 44, 46, 48); and a reservoir (see Figure 3, 3:15-25, high pressure reserve tanks 28 and 32 forming a collective air reservoir) containing a source of dry air (see Figure 3, 3-25 air drier 14 remove moisture from the compressed air before going to the high pressure reserve tanks), such that the dry air is exchanged between the air spring and the reservoir in a closed-loop air system (see Figure 3, 3:54-62, the low pressure reserve tanks are connected to the discharge valves of the air springs and the suction side of the compressor, and it is “possible to construct the air circuit AC as a closed circuit without the check valve 78.”), the method comprising the steps of:
obtaining, with a plurality of sensors, data (see Figure 4, 4:29-41 sensor input to CPU) relating to at least lateral acceleration (see 6:40-42, acceleration sensor 92 for lateral acceleration), and the steering wheel angle deviation of the vehicle (see 4:20-22, steering angle sensor 90 for angle of steering wheel 88 used for 7:30-51, steering angle difference), and 
performing roll control by controlling to automatically open at least one of the air spring valves to increase air pressure in the associated air spring by receiving the dry air from the reservoir, or to decrease air pressure in the associated air spring by returning the dry air to the reservoir (see 9:8-24, step 295, based on the “yes” response at step 240 and step 270, the high pressure reservoir valve and leveling valves actuated to direct air from the reservoir to the air springs for the side of the vehicle on the outside. Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.), so as to adjust a height of the associated air spring (see 9:32-40 and Figures 9A-9E, the valve control affecting vehicle height).


As above, Buma ‘906 discloses a sensor input circuit 112 (see e.g. Figure 4) obtaining data from a plurality of sensors.

Buma ‘906 does not explicitly recite obtaining, with a plurality of sensors, data relating to yaw rate and roll rate.

However Richards et al. teaches a method in a vehicle system (see [0009, 0086]) comprising:
(see [0087] gyroscopic sensors to detect yaw) and roll rate (see [0087] gyroscopic sensors to detect roll rate).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Buma ‘906 to include a plurality of sensors for obtaining data related to additional parameters, as is taught by Richards et al., with the motivation of enhancing the robustness and flexibility of the vehicle and occupant comfort by using collected sensor data for additional purposes such as detecting and responding to terrain changes (see Richards et al. [0086, 0089, 0105]).


As above, Buma ‘906 discloses the roll control routine automatically opening at least one reservoir and air spring valve to direct the dry air to control pressure and adjust a height thereof (see mapping above and 9:8-40, Figure 9A-9E) and discloses sensors providing data for steering angle and lateral acceleration (see 4:20-22, 6:40-42).

Buma ‘906 does not explicitly recite the method comprising:
determining an understeering or an oversteering of the vehicle based on the signals from the plurality of sensors, and
if the understeering or the oversteering of the vehicle is detected, controlling to automatically open at least one of the air spring valves to increase air pressure in the associated air spring by receiving the dry air from the reservoir, or to decrease air pressure in the associated air spring by returning the dry air to the reservoir, so as to adjust a height of the associated air spring based on the understeering or the oversteering of the vehicle.

However Green teaches a method of roll control (see e.g. Figure 7, Claim 16), comprising:
(see Figure 7, [0066-0068] determining of an understeer condition at 524 or oversteer at 528 ) based on the signals from the plurality of sensors (see Figure 7, [0062-0066], based on handwheel and lateral acceleration sensor signals, i.e. based on the overall pool of signals from sensors of the vehicle), and
if the understeering or the oversteering of the vehicle is detected, controlling to automatically perform roll control based on the understeering or the oversteering of the vehicle (see Figure 7, [0067-0068], based on the oversteer or understeer condition, a roll control device is enabled either for the front or rear).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Buma ‘906 (which performs roll control by automatically opening at least one reservoir and air spring valve to direct the air, change pressure, and adjust height) to additionally perform roll control in the front or rear for the case of an oversteering or understeering condition, as is taught by Green, resulting in the automatic opening at least one reservoir and air spring valve to direct the air, change pressure, and adjust height in response to the understeering or the oversteering of the vehicle, with the motivation of further enhancing stability and safety of the vehicle by providing roll control even for lower lateral acceleration values (see Green [0018, 0065]). 

Regarding Claim 10, Buma ‘906 discloses wherein the plurality of sensors include a steering wheel angle sensor (see 4:20-22, steering angle sensor 90 for angle of steering wheel 88), lateral acceleration sensor (see 4:22-23, acceleration sensor 92, for (6:40-41) lateral acceleration).

Buma ‘906 does not explicitly recite the method of claim 9, wherein the plurality of sensors include a steering wheel angular rate sensor, wheel speed sensors, and yaw, and pitch and roll sensors.

Richards et al. teaches the method as above,
wherein the plurality of sensors include a steering wheel angular rate sensor (see [0087] steering wheel speed), wheel speed sensors (see [0087] wheel speed sensors), and yaw, and pitch and roll sensors (see [0087] gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate).
The motivation to combine Buma ‘906 and Richards et al. was provided above in the rejection of Claim 9.

Regarding Claim 11, Buma ‘906 discloses the method of claim 9, wherein the suspension system further includes a compressor fluidly connected with the reservoir, and
wherein the method further comprises maintaining air pressure in the reservoir at a desired level by activating the compressor (see Figure 3 and 3:4, compressor 10, and see 15:19-39, using the routine in Figure 8, the compressor motor 9 is operated to drive the compressor 10 if the pressure in the high pressure reserve tank is less than a predetermined pressure Pa).

Regarding Claim 15, Buma ‘906 discloses the method of claim 9, wherein the plurality of sensors further obtain data relating to lateral acceleration rate (see 4:22-23, acceleration sensor 92, for (6:40-41) lateral acceleration, related to lateral acceleration rate by a time parameter), longitudinal acceleration (see 4:20-27, speed sensor 93 for speed data, related to longitudinal acceleration by a time parameter), vehicle speed (see 4:20-27, speed sensor 93), vehicle roll (see 6:40-42, acceleration sensor 92 for lateral acceleration which (7:52-55) is related to a characteristic of roll of the vehicle), and steering wheel angular rate (see 4:20-22, steering angle sensor 90 for angle, related to rate by a time parameter).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 4,852,906 A (Buma ‘906) in view of Publication US2016/0121862A1 (Richards et al.), further in view of Publication US2008/0091317A1 (Green), further in view of Publication US2018/0079273A1 (Ito et al.).

Regarding Claim 2, Buma ‘906 further discloses each reservoir valve and each air spring valve being normally closed (see 3:36-68). 

Buma ‘906 does not explicitly recite the system of claim 1, wherein each reservoir valve and each air spring valve is a solenoid valve. 

However Ito et al. teaches components of an air suspension system (see e.g. Claim 1),
wherein each reservoir valve (see Figure 1, [0031] supply/discharge switching valve 10 is a solenoid valve) and each air spring valve is a solenoid valve (see Figure 1, [0032-0033] suspension control valves can be solenoid valves).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify each reservoir and air spring valve of Buma ‘906 to be solenoid valves, as is taught by Ito et al., with the motivation of enhancing the robustness and reliability of the system by providing a type of actuator that can allow for a closed configuration when not electrically excited (see Ito et al. [0032-0033]).

Regarding Claim 14, Buma ‘906 discloses the step of opening at least one of the air spring valves includes sending an electrical signal thereto (see Figure 4, 4:29-60, 9:3-24, valves actuated from the CPU routing by a valve driver circuit).

Buma ‘906 further discloses each reservoir valve and each air spring valve being normally closed (see 3:36-68).

Buma ‘906 does not explicitly recite the method of claim 9, wherein the air spring valves are solenoid valves and the step of opening at least one of the air spring valves includes sending an electrical signal thereto.

However Ito et al. teaches components of an air suspension system (see e.g. Claim 1),
wherein the air spring valves are solenoid valves (see Figure 1, [0031] supply/discharge switching valve 10 is a solenoid valve and [0032-0033] suspension control valves can be solenoid valves).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify each reservoir and air spring valve of Buma ‘906 to be solenoid valves, as is taught by Ito et al., with the motivation of enhancing the robustness and reliability of the system by providing a type of actuator that can allow for a closed configuration when not electrically excited (see Ito et al. [0032-0033]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20180029585-A1 teaches subject matter including controlling roll stiffness in response to an over-steering state (see e.g. [0120-0126]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619